Citation Nr: 0629200	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
separation depression/anxiety reaction, adjustment disorder 
with mixed emotional features, and dependent personality 
disorder (also referred to herein simply as "service 
connection for an acquired psychiatric disorder").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel



INTRODUCTION

The veteran had active duty service from August 1969 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim.  

After the veteran's appeal was certified to the Board, the 
veteran submitted new evidence that had not been previously 
considered by the RO.  The veteran submitted a waiver of RO 
consideration of such evidence on August 23, 2006.  As such, 
the Board moves forward with consideration of the veteran's 
appeal.


FINDING OF FACT

The medical evidence indicates that the veteran suffers from 
a personality disorder; however, there is no medical evidence 
of record to show that the veteran currently suffers from an 
acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, separation 
depression/anxiety reaction, adjustment disorder with mixed 
emotional features, and dependent personality disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.9, 4.125, 4.127 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he suffers from an acquired 
psychiatric disorder as a result of service.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board notes that where a veteran who served for ninety 
(90) days or more during a period of war (or during peacetime 
service after December 31, 1946) develops certain chronic 
diseases, such as psychoses, to a degree of 10 percent or 
more within one year from separation from service, such 
disease may be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In particular regard to the issue of service connection for 
PTSD, medical evidence is required diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  See 38 C.F.R. § 
3.304(f).  

The Board also notes that when considering claims for service 
connection based on psychiatric illness, a personality 
disorder is not a disease or injury for which service 
connection may be awarded.  38 C.F.R. §§ 4.9, 4.127 (2005).  

The veteran's service medical records (SMRs) show that on 
March 19, 1970, the veteran was diagnosed with anxiety 
reaction.  On a separate psychiatric consultation report, 
also dated March 19, 1970, the impression was separation 
depression and anxiety, moderately severe.  The consultation 
report described the veteran's concerns with family and the 
need to be back home.  The examiner's recommendation was 
"[f]it for duty; not amenable to treatment other than going 
home." 

The veteran's service personnel records show that the veteran 
served a brief time in Vietnam in January 1970.  Regarding 
the veteran's claim for PTSD, by letter dated in August 2003, 
the RO requested specific stressor information from the 
veteran in the form of a questionnaire.  The veteran returned 
the questionnaire in September 2003 without describing any 
specific stressor information.  An attached written statement 
did not describe any particular stressors or traumatic events 
that occurred during Vietnam.  

Turning to the post-service medical records, a January 2004 
VA psychiatric examination report notes that the veteran's 
claims file was reviewed, and the veteran's complaints and 
medical history were thoroughly recounted.  In regard to the 
veteran's military service, the examiner noted that the 
veteran did not report any specific combat stressors.  It was 
reported that the veteran worked as a supervisor for the City 
of Monroe sewerage department.  But the veteran also reported 
regular alcohol intake and that he smokes marijuana five or 
six times a day.  Psychometric testing and thorough mental 
status examination were conducted.  The examiner also 
interviewed the veteran's wife in conjunction with the 
examination.  In particular regard to PTSD, the examiner 
stated that the veteran did not meet all of the criteria for 
PTSD.  The examiner reported that there were no specific 
stressors other that generally being in Vietnam, although it 
was obvious that the veteran found being separated from his 
family traumatic.  There was no specific rexperiencing for 
any type of Vietnam event.  The veteran did have some 
blocking, but the examiner stated that it may reflect 
avoidance.  The diagnoses included the following:  Adjustment 
disorder with mixed emotional features; alcohol abuse, 
continuous; marijuana abuse; and dependent personality 
disorder.  The examiner opined that:

This is a complicated case in which substances 
impact symptom presentation.  The alcohol and other 
substance abuse has been going on for [a] long time 
and appears that dependency concerns have been 
brought to the forefront.  The [veteran] does not 
appear to meet criteria for [PTSD].  His primary 
problem would be dependent personality disorder, 
manifestations of which were shown in his inability 
to tolerate being in Vietnam.  Alcohol and 
marijuana abuse probably are etiologically 
unrelated to Vietnam (although he could have 
started using there), and his current adjustment 
disorder is not the same as his condition from many 
years ago.  

Records from the Vet Center from January 2003 through October 
2004 show that the veteran was undergoing group and 
individual therapy.  These records note that the veteran 
reported symptoms of PTSD.

A March 2005 letter from M.Y., Ph.D., of Behavioral Medicine 
and Addictive Disorders, Inc., and who also served as a 
counselor for the veteran at the Vet Center, states that he 
has been treating the veteran for twenty-five months for PTSD 
incurred while on active duty in Vietnam.  M.Y., Ph.D. 
briefly noted the veteran's symptoms, and stated that his 
PTSD is chronic. 

Upon review of the evidence and the applicable laws and 
regulations, the Board finds that entitlement to service 
connection for an acquired psychiatric disorder not 
warranted.  This is based on the evidence of records, which 
fails to show that the veteran suffers from an acquired 
psychiatric disorder.  Rather, the veteran is shown to suffer 
from a personality disorder, which is not a disease or injury 
for which service connection may be awarded.  38 C.F.R. 
§§ 4.9, 4.127 (2005).  

The Board first notes that as there is no evidence that the 
veteran suffered from psychosis to a degree of 10 percent or 
more within one year of separation from service, there is no 
basis for awarding presumptive service connection for an 
acquired psychiatric disorder under the provisions of 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In determining that direct service connection for an acquired 
psychiatric disorder is not warranted, the Board relies upon 
the January 2004 VA psychiatric examination report, as was 
already detailed herein.  This report, which specifically 
addressed whether the veteran suffered from PTSD or other 
psychiatric disorder, thoroughly examined and tested the 
veteran's psychiatric status and considered all of the 
relevant evidence, and determined that the veteran suffered 
from a personality disorder, as well as alcohol and substance 
abuse.  No psychiatric illness for which VA compensation may 
be warded, including PTSD, was diagnosed.  

On the other hand, a very brief March 2005 letter from M.Y., 
Ph.D., opines that the veteran suffers from PTSD incurred 
while on active duty in Vietnam.  However, the Board finds 
this opinion unpersuasive and affords it little, if any 
probative value because it does not meet the regulatory 
requirements applicable to claims for PTSD, or other 
psychiatric illness.  In order for the veteran to be awarded 
service connection for PTSD, there must be medical evidence 
linking currently diagnosed PTSD to an in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  M.Y., Ph.D., 
provided no basis or rationale for his opinion that the 
veteran suffered from PTSD as a result of service in Vietnam.  
Despite the RO's attempts to obtain specific information from 
the veteran needed to verify in-servicestressors, there 
remains no evidence of record showing that the veteran 
sustained a verified stressor in Vietnam, nor does M.Y., 
Ph.D., point to any particular stressors on which to base his 
opinion.  Moreover, the provisions of 38 C.F.R. § 3.304(f) 
and 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV), but it is simply not shown that the 
"diagnosis" of PTSD rendered by M.Y., Ph.D., conforms to 
the cited legal prerequisites.  

The Board has considered the veteran's written statements 
that he suffers from a psychiatric disorder as a result of 
service.  However, these statements are not competent medical 
evidence that he currently suffers from a psychiatric 
disability rather than a personality disorder.  See Espiritu 
v. Lewinski, 2 Vet. App. 492, 494-495 (1992).  In view of the 
evidence of record, as the veteran is shown to suffer from a 
personality disorder, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Lewinski, 
1 Vet. App. 49 (1990).  

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

VA satisfied its duty to notify by means of a letter from the 
agency of original jurisdiction (AOJ) to the appellant 
concerning service connection for PTSD that was issued prior 
to the initial AOJ decision dated in August 2003.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  The veteran was also provided a letter, dated in April 
2004, explaining certain information VA needed regarding 
development specific to his psychiatric claims in addition to 
PTSD.  

The veteran was not provided with a notice concerning 
disability ratings and effective dates for the award of 
benefits that would be assigned if service connection were 
awarded, as required by the Dingess/Hartman decision, in 
March 2006.  However, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Therefore, 
since service connection is denied, the "downstream" issues 
of the appropriate disability rating or effective dates are 
moot.  

In general regard to all the duty to notify and assist 
requirements, as discussed below, the veteran was afforded a 
meaningful opportunity to present evidence and argument and 
to participate in his appeal.  In this case, the veteran was 
informed of his and the VA's respective responsibilities to 
identify and obtain relevant evidence, and was requested to 
submit any evidence supporting his claims to the VA in the 
above noted VCAA letter.  In the February 2004 Statement of 
the Case (SOC), the veteran was again informed of all the 
applicable laws and regulations pertinent to his claim.  
Accordingly, Board holds that the veteran, in fact, was 
provided with a meaningful opportunity to participate in his 
claim by VA.  The veteran underwent received a VA medical 
evaluation, a report of which is contained in the claims 
file.  Records from the Vet Center, and from his primary 
counselor, were obtained and considered by the AOJ and the 
Board consistent with the duty to assist the veteran in 
compliance with 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The veteran presented written arguments in support of his 
claims and was assisted by his accredited representative.  
Thus, the Board concludes that any defect in notice, if it 
were held to exist, would be rendered harmless in the present 
case. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Thus, the Board finds that the veteran has been fully and 
properly notified of the evidence necessary to substantiate 
his claim, of his and the VA's respective responsibility to 
identify and obtain such evidence and of the laws and 
regulations governing his claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the veteran's 
claims for inclusion in his claims file.  Therefore, as all 
the requirements of the duty to notify and assist the veteran 
have been met, appellate review is appropriate.




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
separation depression/anxiety reaction, adjustment disorder 
with mixed emotional features, and dependent personality 
disorder, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


